CS ei tear
COMPLAINT | a
(for non-prisoner filers without lawyers) | , MAR -4 2091 |

Le. |

UNITED STATES DISTRICT COURT 62...) Ceusi
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))
Rikki M. Brown

 

 

 

Vv. Case Number:

(Full name of defendant(s)) @ i =§=0 a8?

(to be supplied by Clerk of Court)

 

Johnsonville Sausage LLC

 

 

 

 

A. PARTIES

1. Plaintiff is a citizen of Wisconsin and resides at
(State)

101 W. Arndt St. Fond Du Lac, WI 54935
(Address)

 

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Johnsonville Sasuage LLC

 

(Name)

Complaint —~ 1

Case 2:21-cv-00289-WED Filed 03/04/21 Page 1of 7 Document 1
is (if a person or private corporation) a citizen of Wisconsin

. fotate it mown)
N6928 Johnsonville Way, Sheboygan Falls, WI 5308

(Address, if known)

_ and (if a person) resides at

 

and (if the defendant harmed you while doing the defendant's job)

worked for Johnsonville Sausage LLC
(Employer’s name and address, if known)

 

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4. Where it happened; and

5. Why they did it, if you know.

See Attachment

 

 

 

 

 

 

 

 

 

 

Complaint -— 2

Case 2:21-cv-00289-WED Filed 03/04/21 Page 2 of 7 Document 1
On December 16" while plaintiff Rikki M. Brown was operating the Omori Rodolfo
Montiel Valenzuela, which is the Auto Line Grinder came over to relay information about the
changeover which is important to Omori Operators. As I walked over to get the information
Rodolfo Montiel Valenzuela made a “go away” hand motion and called over another member
which was not an Omori Operator. As I walked over to get the information from the other
member I was ignored as both walked away. When he was finished relaying the information to
the other operator, I walked over to the other side to get the information from the other machine
operator, who finally relayed the information to me. These actions have been reported multiple
times to Team Leads and HR, but still continued.

On Dec 17th plaintiff Rikki M. Brown was operating the Omori which started having
label issues which could only be fixed by maintenance. Jeffrey M. Ahrens, an Assistant Team
Lead for Johnsonville, came over and started to do the same checks I've already done before I
determined we needed maintenance, which I stated to him. So, as he proceeds to do all these
checks, he looked at me and said it was just meat on the camera, then turned to another member
and said “Rikki just had meat on the cameras”. After Starting the Omori back up it continued to
kick off package, at this point I requested maintenance again which did not happen. So, as I was
cleaning up, Jeffrey M. Ahrens started to yell saying “We were close to a change over and had to
get this done”, which made me feel uncomfortable. As I reminded him, the plant manager, told
me I should not feel like I was being rushed, but he continued to go on. J felt like his gestures,
and tone of voice towards me was hostel, he not only did he refuse to call maintenance, but acted

as if I didn’t know what I was doing.

On Dec. 19" plaintiff Rikki M. Brown had a second meeting with Ms. Thayer and
Andrew Biddicu. While viewing the video Ms. Thayer said she did not see any concerning
movements, but felt some of the statements I made was concerning like the fact “he rode me for
8 hours straight” or the fact “he was treating me like I didn’t know what I was doing” and “he
made me feel uncomfortable like I was being put in a hostel situation”, then she proceeded to
bring up the situation that happened a year ago with the guy who thrusted against my but. After
that Ms. Thayer processed to tell maybe I was feeling that way because of the situation with the

Case 2:21-cv-00289-WED Filed 03/04/21 Page 3 of 7 Document 1
labeler, but I told her no that’s not how the situation went. Then I asked her about the situation
on the Dec 16" and she skipped over that all together.

January 15", plaintiff Rikki M. Brown was SAP on the West Side of Auto Line, when
Rodolfo Montiel Valenzuela and Saul A Torres Lemus a Team Lead was walking towards me,
Rodolfo Montiel Valenzuela bumped my shoulder which got my attention, Then I noticed Saul A
Torres Lemus walking Towards me. While I was standing toward the rework machine Saul A
Torres Lemus stood in back of me with a bald fist, while Rodolfo Montiel Valenzuela was in
front of me. As I stood pinned in between both of them there was not too much I could do except
stand there. This behavior has happened more than once, and have been reported to Team Leads,
HR, and The Plant Manager.

Johnsonville attorney stated this complaint was due to disciplinary action, and stated
“evidence, including video evidence did not show that this was the case. After reporting Jeffrey
A Ahrens an assistant Team Lead. It seemed as if the harassment has gotten worst. Team Leads
and Member were violating my personal space, even during the COVID-19 pandemic, which I
have logged multiple dates where this unwelcome conduct has taken place, which once again can

be viewed on Johnsonville cameras.
For the Two years P ve work at Johnsonville, I have logged all incidents that have taken

place from Aggressive Supervision to Sexual Harassment, which was repeatedly done on a daily
basis by Team Leads and Members of Johnsonville.

Case 2:21-cv-00289-WED_ Filed 03/04/21 Page 4of7 Document 1
On 04/30/2019 and 06/24/2019 plaintiff Rikki M. Brown applied for the High Speed
Packaging Technician 2nd Shift Durning this time Ive been operating the Omori for over a year
in Johnsonville just as a back up, which gave me time to get to know the machines. After the
interview, and going on to the next step I was told I didn’t get the position, because the need of a
eletric or maintenance degree, which was not posted as one of the qualification. Although I had
prior experience operating the Omori all three positions were giving to, two white females which
one of the two females did not possess any type of a eletric or maintenance degree, and started
working for Johnsonville after J] was hired. Although theses were internal posting Johnsonville

hired an Asian male which came from an outside source.

On 10/02/2018, 08/13/2019, and 10/10/2019 plaintiff Rikki M. Brown applied for these
three position Customization/Asst. Team Leader, Material Handler/Assistant Team Leader, and
Team Leader — Production, during the next step the reason why they could not give me any of
these positions where do to the fact of my resume did not tailor to the position. So, after redoing
my resume, I reapplied for the other position, and was told my cover letter didn’t tailor to the
position. I have prior experience plus in each position I applied for, but was always turned down

because of an issue with my resume or cover letter.

Case 2:21-cv-00289-WED Filed 03/04/21 Page 5of7 Document 1
C. JURISDICTION
[m| I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

| am looking for monetary relief for the harassment and discrimination that took place

 

while working for Johnsonville Sausage LLC. and for all defendant who participated in

 

such to be relieved from their position within Johnsonville Sausage LLC.

 

 

 

 

 

 

 

 

 

 

Complaint ~— 4

Case 2:21-cv-00289-WED Filed 03/04/21 Page 6of7 Document 1
E. JURY DEMAND
I want a jury to hear my case.
[m|- Es | |-No
I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this 2 day of March 20 21

Respectfully Submitted,

 

Signature of Plaintiff

 

Plaintiffs Telephone Number

(920)970-2645
Plaintiff's Email Address

 

lilric2012@gmail.com

101 W. Arndt St. Fond Du Lac, WI 54935
(Mailing Address of Plaintiff)

(if more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[| I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint — 5

Case 2:21-cv-00289-WED Filed 03/04/21 Page 7 of 7 Document 1
